Case 18-70870-JAD   Doc 137     Filed 07/28/20 Entered 07/28/20 14:49:10   Desc Main
                               Document      Page 1 of 9


              IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                )     Bankruptcy No. 18-70870-JAD
                                       )
 LARRY FREDERICK d/b/a                 )     Chapter 11
 RICH-LOU FARMS, and                   )
 SHARON FREDERICK,                     )     Related to Doc. No. 76, 88, 106
                                       )                         114, 136
       Debtors.                        )
                                       )
                                       )
                                       X


            ORDER RESCHEDULING EVIDENTIARY HEARING ON
              M&T BANK’S MOTION FOR RELIEF FROM STAY
              & SETTING HEARINGS ON RELATED MATTERS


       AND NOW, this 28th day of July, 2020, based on the discussion of the

 parties at the hearing held July 14, 2020 on the Motion for Relief From the

 Automatic Stay filed by M&T Bank (ECF No. 88) and the motion filed by the

 Debtors and consented to by Hometown Bank of Pennsylvania (ECF No. 98), and

 in light of the consent order entered this day (ECF No. 136), the Court hereby

 ORDERS, ADJUDGES, and DECREES that an evidentiary hearing shall be

 conducted on October 1, 2020, at 10 a.m. (the “Evidentiary Hearing”) on the

 Motion for Relief From the Automatic Stay filed by M&T Bank, ECF No. 88.

       Due to their relatedness to the Evidentiary Hearing on M&T Bank’s Motion

 for Relief From the Automatic Stay, the following matters will also be heard on

 October 1, 2020 at 10 a.m.:

  i.   Motion for Relief From Automatic Stay filed by Hometown Bank of
       Pennsylvania (ECF No. 76). The hearing currently scheduled for August
Case 18-70870-JAD       Doc 137    Filed 07/28/20 Entered 07/28/20 14:49:10   Desc Main
                                  Document      Page 2 of 9


           18, 2020 is rescheduled to October 1, 2020 at 10 a.m. Responses to the
           motion shall be filed by September 3, 2020;

  ii.      The hearing on the Disclosure Statement to Accompany Plan dated June
           30, 2020 (ECF No. 106) currently scheduled for August 18, 2020, is
           rescheduled to October 1, 2020 at 10 a.m., and;

 iii.      The hearing on the Motion for Sale of Property Free and Clear of All Liens,
           Claims and Encumbrances (ECF No. 114), currently scheduled for August
           18, 2020 is rescheduled to October 1, 2020 at 10 a.m.

        With respect to these matters, the moving parties shall immediately notify all

 interested parties as to any changes to date, time, and/or method of hearing by

 service of this order.

        Further, with respect to the Motion for Sale of Property Free and Clear of All

 Liens, Claims and Encumbrances (ECF No. 114), the Debtors, as the moving

 party, shall notify any and all prospective bidders that in light of the COVID-19

 pandemic and this Court’s Zoom Hearing procedures, preregistration of bidders

 will be necessary to acquire access to the sale hearing. The Debtors, by way of

 their counsel, shall assume the responsibility of registering all prospective

 bidders in accordance with paragraph 3 below.           As such, the Debtors shall

 include in all notices regarding the sale hearing, instructions on how to

 preregister with Debtor’s counsel (not the Court) and give notice of a

 preregistration deadline which shall be no sooner than 24 hours prior to the

 deadline for registering hearing participants with the Court under paragraph 3

 below. The Debtors shall supply a copy of this order to all prospective bidders

 upon preregistration with instruction to review all Zoom testing requirements

 and instructions.



                                            2
Case 18-70870-JAD      Doc 137    Filed 07/28/20 Entered 07/28/20 14:49:10   Desc Main
                                 Document      Page 3 of 9




       As to the Evidentiary Hearing on M&T Bank’s Motion for Relief From the

 Automatic Stay, the parties are directed to meet and confer with each other and

 on or before September 17, 2020, shall file a stipulation of uncontested facts and

 also identify facts which are in dispute. On or before September 17, 2020, the

 parties shall file their pre-hearing briefs. On or before September 24, 2020, the

 parties shall file on the docket their hearing exhibits. Hearing exhibits shall be

 filed in accordance with paragraph 6 below.

       Due to the ongoing public health crisis, all hearings subject of this order

 (collectively referred to as “the Hearings”) shall be held entirely by video. This

 includes the remote examination of witnesses, which is permissible under

 Federal Rule of Civil Procedure 43(a), made applicable herein by Federal Rule of

 Bankruptcy Procedure 9017, “[f]or good cause in compelling circumstances and

 with appropriate safeguards[.]” Accordingly, the Court FURTHER ORDERS as

 follows:

    1. Use of “Zoom”: The Hearings on the above-referenced matters shall be

       conducted remotely using “Zoom.” All parties (including counsel and

       witnesses), as well as the Court shall participate in this manner.

    2. Speed Tests: Prior to the date of the Hearings, all hearing participants are

       directed to test their internet connection speed to ensure that it is at least

       3 Mbps. Participants shall also test their ability to run Zoom using

       https://www.zoom.us/test. Counsel shall ensure that all witnesses have

       access to Zoom and have complied with their testing obligations prior to

       the Hearings.
                                           3
Case 18-70870-JAD   Doc 137    Filed 07/28/20 Entered 07/28/20 14:49:10   Desc Main
                              Document      Page 4 of 9


   3. Registration of Zoom Users: To allow the Court to properly plan for the

      Hearings, no later than September 24, 2020, each party must register with

      the Court all persons representing or sponsored by the party (i.e. counsel,

      witnesses, party representatives) who wish to attend the Hearings via

      Zoom. Registration is made by e-mailing a list containing each person’s

      name, relationship to the party, and role in the Hearings to my Law Clerk,

      Juliann L. Haynes-Held, at juliann_haynes-held@pawb.uscourts.gov .

      Registration information should also include what type of device each

      person will be connecting from. If any person intends to connect by audio

      only via telephone, the telephone number should also be included. This

      information will be used only for purposes of identifying incoming

      participants to the Zoom session and will not be made public. In order to

      optimize the use of Zoom, the Court requests that, if possible, counsel limit

      requests for Zoom participation to one attorney per law firm. Of course, all

      counsel expecting to question a witness should attend via Zoom.

   4. Access to Zoom Hearings: No later than twenty-four (24) hours prior to

      the Hearings, a representative of the Court will e-mail counsel (or if a party

      is pro se, the party) a link to access the Zoom “meeting room.” Counsel

      shall be responsible for distributing the link to any witnesses or other

      hearing participants previously registered by the party counsel represents.

      If counsel has not received the link by the designated timeframe, counsel

      shall contact Chambers. Before contacting Chambers, however, counsel

      should check their “junk” and “spam” folders.


                                         4
Case 18-70870-JAD   Doc 137    Filed 07/28/20 Entered 07/28/20 14:49:10   Desc Main
                              Document      Page 5 of 9


   5. Zoom Instructions: For the purpose of ensuring a smooth and efficient

      hearing, prior to the date of the Hearings all hearing participants

      (including counsel and witnesses) shall review the following information in

      order to familiarize themselves with the use of Zoom:

         a. Hardware: Zoom is compatible for use on mobile devices (such as a

            smartphone or tablet) or personal computer (laptop or desktop)

            which have a camera and microphone.

         b. Installation/Update of Zoom: To participate you need to install the

            Zoom app on your smartphone/tablet or install the Zoom software

            on a Windows or Mac laptop/desktop. If you already have Zoom

            installed on the device you are using for the Hearings, you must

            ensure the application is updated to the most recent version.




                                        5
Case 18-70870-JAD       Doc 137    Filed 07/28/20 Entered 07/28/20 14:49:10   Desc Main
                                  Document      Page 6 of 9


              c. Testing Your Device: As stated above, all hearing participants are

                required to test their device compatibility with Zoom requirements

                prior to the date of the Hearings. Participants can test their ability

                to operate Zoom at https:www.zoom.us/test. Tests must be

                conducted on the same device that will be used to participate in the

                Hearings.

              d. Using Zoom: Using the device on which Zoom has been installed

                and tested, click on the link to the meeting.




 For additional assistance using Zoom, please consult the Zoom “Help Center” at

 https://support.zoom.us/hc/en-us which offers “quick start guides” and video

 tutorials.


              e. Screen Mode: Parties are expected to view the Hearings using the

                “Speaker View” mode.




                                            6
Case 18-70870-JAD   Doc 137    Filed 07/28/20 Entered 07/28/20 14:49:10     Desc Main
                              Document      Page 7 of 9


   6. Exhibits: For the Evidentiary Hearing only, no later than September 24,

      2020, the parties shall file on the docket all exhibits to be presented at the

      Evidentiary Hearing. Each party’s exhibits shall be compiled into a single

      pdf document with continuous bates numbering (i.e. numbering shall not

      restart with each document). Each party shall file their compiled exhibits

      on the docket with the label “[Party Name]’s Exhibits for [Date] Hearing”.

      The intent behind this instruction is to create a single location for each

      party’s exhibits for ease of reference for all hearing participants. As the

      Court will be the party “sharing” the referenced documents via Zoom

      during the Evidentiary Hearing, compliance with exhibit filing instructions

      is essential to the smooth and efficient presentation of exhibits. To the

      extent the volume of exhibits is too large for a single pdf filing, parties may

      make additional docket entries (ex. “[Party Name]’s Exhibits for [Date]

      Hearing – Part II”). The bates numbering of the additional entries shall be

      continuous from the prior docket entry. Prior to the date of the Evidentiary

      Hearing, counsel (or the party if pro se) shall ensure that all of its witnesses

      have been supplied with a copy of the exhibits.

   7. Witnesses: For the Evidentiary Hearing only, in addition to the registration

      of witnesses as Zoom participants under paragraph 3 above, no later than

      September 24, 2020, each party shall file on the docket the following

      information for each witness:

         a. The name and title of the witness;
         b. The general topic(s) of the witness’s testimony;
         c. The geographical location of the witness (city, state, country);

                                          7
Case 18-70870-JAD   Doc 137    Filed 07/28/20 Entered 07/28/20 14:49:10   Desc Main
                              Document      Page 8 of 9


         d. The type of location from which the witness will testify (ex. residence,
            office, etc.). For privacy reasons, please do not include an exact
            address;
         e. Indicate whether anyone will be in the room with the witness during
            testimony      and    if  so,   the   identity     of    that    person
            (name/title/relationship to witness) and the purpose of their
            presence, and;
         f. Which exhibits, if any, the party expects to utilize during
            examination of the witness.

   8. Recording of Hearings: Other than the Court, no party or hearing

      participant may record any part of the Hearings, whether by use of the

      Zoom recording capabilities, third-party applications, or by any other

      means.

   9. Minimization of Noise Interference: One of the challenges the global

      health crisis has created is the need for many to conduct work out of

      informal workspaces.      As a result, these workspaces are often not

      protected from the ambient noises of life (ex. pets, other persons in the

      household, phone line interference, etc.).       While the Court certainly

      understands the situation, the Court requests that all Zoom participants

      make a concerted effort to minimize all background noise. As part of this

      effort, all Zoom participants must mute their microphone upon connecting

      to Zoom and should remain in that posture unless actively speaking.

      Unless counsel is making an objection to testimony or unless directly

      addressed by the Court, during the course of the Hearings counsel should

      indicate a desire to speak by “raising their hand” in the chat feature of the

      Zoom Hearing. Using this feature will send a notification to the Court and


                                         8
Case 18-70870-JAD    Doc 137     Filed 07/28/20 Entered 07/28/20 14:49:10   Desc Main
                                Document      Page 9 of 9


       counsel will be provided with an opportunity to address the Court. It is

       strongly recommended that counsel familiarize themselves with this

       feature prior to the Hearings.




 Dated: July 28, 2020
                                              Jeffery A. D
                                                         Deller
                                                           eller
                                              United States Bankruptcy Judge



 Case administrator to serve:
                                                      FILED
                                                      7/28/20 2:16 pm
 Larry & Sharon Frederick
                                                      CLERK
 Robert O Lampl, Esq.
                                                      U.S. BANKRUPTCY
 William E. Kelleher, Jr., Esq.
                                                      COURT - :'3$
 Leonard P. Vigna, Esq.
 Office of the United States Trustee




                                          9
